Order filed April 19, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-12-00175-CV
                                     ____________

             LYDIA ALCALA-GARCIA and JANET SOLIS, Appellants

                                              V.

                       CITY OF LAMARQUE, TEXAS, Appellee



                          On Appeal from the 269th District Court
                                  Harris County, Texas
                            Trial Court Cause No. 2010-81456


                                          ORDER
       According to information provided to this court, the trial court’s judgment was
signed January 20, 2012, and appellants filed a notice of appeal on February 15, 2012.

       The record in this appeal was due March 20, 2012. The Galveston County District
Clerk’s office notified this court that appellants have not paid for preparation of the clerk’s
record. On March 23, 2012, this court notified appellants that unless appellants paid for
preparation of the clerk’s record in this appeal, and provided this court with proof of
payment for the record, within fifteen days, the appeal will be dismissed for want of
prosecution. See Tex. R. App. P. 37.3(b).
      On March 27, 2012, the reporter’s record was filed. The Galveston County District
Clerk’s office has confirmed that to date, no payment arrangements have been made for
preparation of the clerk’s record. Accordingly, we issue the following order:

      Unless appellants pay for preparation of the clerk’s record in this appeal, and
provide this court with proof of payment for the record, on or before May 4, 2012, the
appeal will be dismissed for want of prosecution. See Tex. R. App. P. 37.3(b).



                                         PER CURIAM




                                           2